--------------------------------------------------------------------------------

Exhibit 10.34
 
CAMBREX CORPORATION
2012 EQUITY INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
 
1.
DEFINED TERMS

 
Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.
 
2.
PURPOSE

 
The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based incentive Awards.
 
3.
ADMINISTRATION

 
The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures relating to the Plan; and otherwise do all
things necessary to carry out the purposes of the Plan.  Determinations of the
Administrator made under the Plan will be conclusive and will bind all parties.
 
4.
LIMITS ON AWARDS UNDER THE PLAN

 
(a)           Number of Shares.  The maximum number of shares of Stock that may
be delivered in satisfaction of Awards under the Plan is 400,000.  For purposes
of the preceding sentence, only shares of Stock actually delivered under an
Award (and not cash or other property delivered in lieu of shares of Stock) will
be taken into account; provided, that the full number of shares subject to any
portion of an SAR that is exercised for Stock shall, for purposes of the
preceding sentence, be treated as having been delivered.
 
(b)           Type of Shares.  Stock delivered by the Company under the Plan may
be authorized but unissued Stock or previously issued Stock acquired by the
Company.  No fractional shares of Stock will be delivered under the Plan.
 
5.
ELIGIBILITY AND PARTICIPATION

 
All non-employee directors of the Company will be eligible to participate in the
Plan.
 
6.
RULES APPLICABLE TO AWARDS

 

 
(a) 
All Awards.

 
(1)           Award Provisions.  The Administrator will determine the terms of
all Awards, subject to the limitations provided herein.  By accepting (or, under
such rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant will be deemed to have agreed to the terms of the Award
and the Plan.  Notwithstanding any provision of this Plan to the contrary,
awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition may contain terms and conditions that are
inconsistent with the terms and conditions specified herein, as determined by
the Administrator.
 
 
1

--------------------------------------------------------------------------------

 
 
(2)           Term of Plan.  No Awards may be made after ten years from the Date
of Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.
 
(3)           Transferability.  Awards may not be transferred other than by will
or by the laws of descent and distribution.  During a Participant’s lifetime,
Stock Options and SARs may be exercised only by the Participant.
 
(4)           Vesting, etc. The Administrator will determine the time or times
at which an Award will vest or become exercisable and the terms on which a Stock
Option or SAR will remain exercisable.  Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration.  Unless the Administrator
expressly provides otherwise, however, each Award (other than an Award of
Unrestricted Stock or an Award of Restricted Stock that has fully vested) that
is held by a Participant or by the Participant’s permitted transferees, if any,
when the Participant ceases for any reason to be a member of the Board shall be
treated as having terminated immediately prior to such cessation of service.
 
(5)           Additional Restrictions.  The Administrator may cancel, rescind,
withhold or otherwise limit or restrict any Award at any time if the Participant
is not in compliance with all applicable provisions of the Award agreement and
the Plan.  Without limiting the generality of the foregoing, the Administrator
may recover Awards made under the Plan and payments under or gain in respect of
any Award to the extent required to law or any stock exchange or similar rule.
 
(6)           Taxes.  The Participant will be solely responsible for the
satisfaction of any tax liability to the Participant arising as a result of the
grant, vesting, exercise or settlement of an Award.
 
(7)           Dividend Equivalents, Etc.  The Administrator may provide for the
payment of amounts (on terms and subject to conditions established by the
Administrator) in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award whether or not the holder of such Award is
otherwise entitled to share in the actual dividend or distribution in respect of
such Award.  Any entitlement to dividend equivalents or similar entitlements
will be established and administered either consistent with an exemption from,
or in compliance with, the requirements of Section 409A.  Dividends or dividend
equivalent amounts payable in respect of Awards that are subject to restrictions
may be subject to such limits or restrictions as the Administrator may impose.
 
(8)           Rights Limited.  Nothing in the Plan will be construed as giving
any person the right to continued service with the Company or its affiliates, or
any rights as a stockholder except as to shares of Stock actually issued under
the Plan.  The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of a Participant’s
service relationship with the Company or any affiliate, regardless of the reason
or reasons, if any, for such termination.
 
 
2

--------------------------------------------------------------------------------

 
 
(9)           Coordination with Other Plans.  Awards under the Plan may be
granted in tandem with, or in satisfaction of or substitution for, other Awards
under the Plan or awards made under other compensatory plans or programs of the
Company.  For example, but without limiting the generality of the foregoing,
awards under other compensatory plans or programs of the Company may be settled
in Stock (including, without limitation, Unrestricted Stock) if the
Administrator so determines, in which case the shares delivered will be treated
as awarded under the Plan (and will reduce the number of shares thereafter
available under the Plan in accordance with the rules set forth in Section 4).
 
(10)           Section 409A.  Each Award will contain such terms as the
Administrator determines, and will be construed and administered, such that the
Award either qualifies for an exemption from the requirements of Section 409A or
satisfies such requirements.
 

 
(b) 
Stock Options and SARs.

 
(1)           Time And Manner Of Exercise. Unless the Administrator expressly
provides otherwise, no Stock Option or SAR will be deemed to have been exercised
until the Administrator receives a notice of exercise (in form acceptable to the
Administrator), which may be an electronic notice, signed (including electronic
signature in form acceptable to the Administrator) by the appropriate person and
accompanied by any payment required under the Award.  A Stock Option or SAR
exercised by any person other than the Participant will not be deemed to have
been exercised until the Administrator has received such evidence as it may
require that the person exercising the Award has the right to do so.
 
(2)           Exercise Price.  The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be no less
than 100% of the fair market value of the Stock subject to the Award, determined
as of the date of grant, or such higher amount as the Administrator may
determine in connection with the grant.  Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, split-off, combination or
exchange of shares) no such Award, once granted, may be repriced or cancelled in
exchange for cash or other property, other than with stockholder approval.  Fair
market value will be determined by the Administrator consistent with the
applicable requirements of Section 409A.
 
(3)           Payment Of Exercise Price.  Where exercise of an Award is to be
accompanied by payment, payment of the exercise price will be by cash or check
acceptable to the Administrator or by such other legally permissible means, if
any, as may be acceptable to the Administrator.
 
(4)           Maximum Term.  Stock Options and SARs will have a maximum term not
to exceed ten (10) years from the date of grant; provided, however, that, if a
Participant still holding an outstanding but unexercised Stock Option or SAR ten
(10) years from the date of grant (or, in the case of a Stock Option or SAR with
a maximum term of less than ten (10) years, such maximum term) is prohibited by
applicable law or a written policy of the Company applicable to similarly
situated service providers from engaging in any open-market sales of Stock, the
maximum term of such Award will instead be deemed to expire on the thirtieth
(30th) day following the date the Participant is no longer prohibited from
engaging in such open market sales.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
EFFECT OF CERTAIN TRANSACTIONS

 
(a)           Termination of Awards Upon Consummation of Covered
Transaction.  Except as otherwise provided in an Award agreement, in the event
of a Covered Transaction, each Award will terminate upon consummation of the
Covered Transaction, other than the following: (i) Awards assumed pursuant to
Section 7(c) below; and (ii) outstanding shares of Restricted Stock (which will
be treated in the same manner as other shares of Stock).  In the case of
Restricted Stock that does not vest in connection with the Covered Transaction,
the Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.  The
provisions of this Section 7(a) are to be applied after the application of
Section 7(b), in the case of a Covered Transaction that is also a Change in
Control.
 
(b)           Change in Control.  In the event of a Change in Control and except
as otherwise provided in the related merger, acquisition or similar agreement,
Section 7(b)(1) will apply to each outstanding Award unless, as to any such
Award or portion thereof, the Administrator determines that Section 7(b)(2) is
instead to apply.
 
(1)           Acceleration of Certain Awards. At or prior to the Change in
Control, as the Administrator determines, each Award or portion thereof to which
this Section 7(b)(1) applies will become fully vested and (in the case of a
Stock Option or SAR) fully exercisable immediately prior to the Change in
Control, and the delivery of any shares of Stock remaining deliverable under
each outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated,
in each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the delivery of the shares, as the case may be, to participate as a
stockholder in the Change in Control.
 
(2)           Cash-Out of Awards.  Each Award or portion thereof to which this
Section 7(b)(2) applies, whether or not otherwise vested or exercisable, will be
exchanged for a payment equal to the excess, if any, of (A) the fair market
value of one share of Stock (as determined by the Administrator in its
reasonable discretion) times the number of shares of Stock subject to the Award
or such portion, over (B) the aggregate exercise or purchase price, if any,
under the Award or such portion (in the case of an SAR, the aggregate base value
above which appreciation is measured), in each case on such payment terms (which
need not be the same as the terms of payment to holders of Stock) and other
terms, and subject to such conditions, as the Administrator determines.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Assumption or Substitution.  If the Covered Transaction is one in
which there is an acquiring or surviving entity and is not a Change in Control,
the Administrator will provide (i) for the assumption or continuation of some or
all outstanding Awards or any portion thereof or (ii) for the grant of new
awards in substitution therefor by the acquiror or survivor or an affiliate of
the acquiror or survivor.
 
(d)           Changes in and Distributions With Respect to Stock.
 
(1)           Basic Adjustment Provisions.  In the event of a stock dividend,
stock split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of FASB ASC 718, the
Administrator will make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan, and will also
make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.
 
(2)           Certain Other Adjustments.  The Administrator may also make
adjustments of the type described in Section 7(d)(1) above to take into account
distributions to stockholders other than those provided for in Section 7(d)(1),
or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan, having due regard
for the requirements of Section 409A, where applicable.
 
(3)           Continuing Application of Plan Terms.  References in the Plan to
shares of Stock will be construed to include any stock or securities resulting
from an adjustment pursuant to this Section 7(d).
 
8.
LEGAL CONDITIONS ON DELIVERY OF STOCK

 
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived.  The Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act of 1933 or any applicable
state or non-U.S. securities law.  Any Stock required to be issued to
Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates.  In the event that the Administrator determines
that Stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.
 
 
5

--------------------------------------------------------------------------------

 
 
9.
AMENDMENT AND TERMINATION

 
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted.  Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by law (including
the Code and applicable stock exchange requirements), as determined by the
Administrator.
 
10.
OTHER COMPENSATION ARRANGEMENTS

 
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person other compensation in addition to Awards
under the Plan.
 
11.
MISCELLANEOUS

 
(a)           Waiver of Jury Trial.  By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim will be tried before a court and
not before a jury.  By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing
waivers.  Notwithstanding anything to the contrary in the Plan, nothing herein
is to be construed as limiting the ability of the Company and a Participant to
agree to submit disputes arising under the terms of the Plan or any Award made
hereunder to binding arbitration or as limiting the ability of the Company to
require any eligible individual to agree to submit such disputes to binding
arbitration as a condition of receiving an Award hereunder.
 
(b)           Limitation of Liability.  Notwithstanding anything to the contrary
in the Plan, neither the Company, nor any affiliate, nor the Administrator, nor
any person acting on behalf of the Company, any affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 409A
or by reason of Section 4999 of the Code, or otherwise asserted with respect to
the Award; provided, that nothing in this Section 11(b) will limit the ability
of the Administrator or the Company, in its discretion, to provide by separate
express written agreement with a Participant for a gross-up payment or other
payment in connection with any such acceleration of income or additional tax.
 
12.
ESTABLISHMENT OF SUB-PLANS

 
The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying local law (including tax law).  The
Administrator will establish such sub-plans by adopting supplements to the Plan
setting forth (i) such limitations on the Administrator’s discretion under the
Plan as it deems necessary or desirable and (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as it deems necessary or
desirable.  All supplements so established will be deemed to be part of the
Plan, but each supplement will apply only to Participants within the affected
jurisdiction (as determined by the Administrator).
 
 
6

--------------------------------------------------------------------------------

 
 
13.
GOVERNING LAW

 
(a)           Certain Requirements of Corporate Law.  Awards will be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.
 
(b)           Other Matters.  Except as otherwise provided by the express terms
of an Award agreement, under a sub-plan described in Section 12 or as provided
in Section 13(a) above, the provisions of the Plan and of Awards under the Plan
and all claims or disputes arising out of or based upon the Plan or any Award
under the Plan or relating to the subject matter hereof or thereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of New Jersey without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
(c)           Jurisdiction.  By accepting an Award, each Participant will be
deemed to (a) have submitted irrevocably and unconditionally to the jurisdiction
of the federal and state courts located within the geographic boundaries of the
United States District Court for the District of New Jersey for the purpose of
any suit, action or other proceeding arising out of or based upon the Plan or
any Award; (b) agree not to commence any suit, action or other proceeding
arising out of or based upon the Plan or an Award, except in the federal and
state courts located within the geographic boundaries of the United States
District Court for the District of New Jersey; and (c) waive, and agree not to
assert, by way of motion as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Plan or an Award or the subject matter thereof may not be enforced in or by such
court.
 
EXHIBIT A
 
Definition of Terms
 
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
 
“Administrator”: The Compensation Committee of the Board, except that the
Compensation Committee may delegate (i) to one or more of its members (or one or
more other members of the Board (including the full Board)) such of its duties,
powers and responsibilities as it may determine; and (ii) to such employees or
other persons as it determines such ministerial tasks as it deems
appropriate.  In the event of any delegation described in the preceding
sentence, the term “Administrator” will include the person or persons so
delegated to the extent of such delegation.
 
 
7

--------------------------------------------------------------------------------

 
 
“Award”: Any or a combination of the following:
 
(i) Stock Options.
 
(ii) SARs.
 
(iii) Restricted Stock.
 
(iv) Unrestricted Stock.
 
(v) Stock Units, including Restricted Stock Units.
 
(vi)  Awards (other than Awards described in (i) through (v) above) that are
convertible into or otherwise based on Stock.
 
“Board”:  The Board of Directors of the Company.
 
“Change in Control”:  A “change in control event” as defined in Treasury
Regulation § 1.409A-3(i)(5)(i).
 
“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
 
“Company”:  Cambrex Corporation, a Delaware corporation.
 
“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company.  Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.
 
“Date of Adoption”:  The earlier of the date the Plan was approved by the
Company’s stockholders or adopted by the Board, as determined by the Committee.
 
“Participant”: A person who is granted an Award under the Plan.
 
“Plan”:  The Cambrex Corporation 2012 Equity Incentive Plan for Non-Employee
Directors from time to time amended and in effect.
 
“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
 
 
8

--------------------------------------------------------------------------------

 
 
“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
 
“SAR”:  A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.
 
“Section 409A”: Section 409A of the Code.
 
“Stock”: Common Stock of the Company, par value $.10 per share.
 
“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price that is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Code.
 
“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.
 
“Unrestricted Stock”:  Stock not subject to any restrictions under the terms of
the Award.
 
 
9

--------------------------------------------------------------------------------